                        IN THE UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF MISSOURI
                                  WESTERN DIVISION

LUCAS CRANOR, individually and            )
on behalf of himself and all others       )
similarly situated,                       )
                            Plaintiff,    )
                                          )      Case No. 18-0628-CV-W-FJG
v.                                        )
                                          )
THE ZACK GROUP, INC.,                     )
                                          )
                             Defendant.   )

                                          ORDER


       Pending before the Court is plaintiff’s email requesting a discovery dispute

teleconference, as well as defendant’s response email. The Court believes this matter can

be resolved without holding a teleconference. Plaintiff seeks to have its expert conduct an

inspection of defendant’s software used to send text messages to plaintiff and others in the

putative class in order to determine if that software/equipment had the capability of being

used as an “automatic telephone dialing system” under the TCPA. Defendant opposes

plaintiff’s request, noting (among other things) that plaintiff’s request is premature and

potentially unnecessary, as plaintiff has not sought to obtain the same information through

less burdensome means (such as through depositions or written discovery). The Court

finds defendant’s position persuasive, and finds plaintiff’s request to be premature. Only

upon a demonstration that plaintiff cannot obtain the same information through less

burdensome means will the Court reconsider this ruling.

       IT IS SO ORDERED.


Date: April 30, 2019                            S/ FERNANDO J. GAITAN, JR.
Kansas City, Missouri                           Fernando J. Gaitan, Jr.
                                                United States District Judge

          Case 4:18-cv-00628-FJG Document 60 Filed 04/30/19 Page 1 of 1
